Exhibit 10.2

 

AMENDED AND RESTATED GUARANTY

 

THIS AMENDED AND RESTATED GUARANTY is dated and effective as of October 3, 2011
by and among HAWAIIAN TELCOM HOLDCO, INC., a Delaware corporation (“Holdco”),
HAWAIIAN TELCOM, INC., a Hawaii corporation, HAWAIIAN TELCOM SERVICES
COMPANY, INC., a Delaware corporation, and FIRST HAWAIIAN BANK (“FHB”), as a
Lender and each of the other Lenders from time to time made a party to that
certain Amended and Restated Revolving Line of Credit Agreement dated October 3,
2011, executed by HAWAIIAN TELCOM COMMUNICATIONS, INC., a Delaware corporation
(the “Borrower”), FHB as agent (in such capacity, the “Agent”) and as a Lender
(the “Loan Agreement”).

 

WHEREAS, the Borrower applied to FHB for a line of credit (the “Loan”) in the
maximum principal sum of THIRTY MILLION AND NO/100 DOLLARS ($30,000,000.00),
upon the terms and conditions set forth in the Loan Agreement; and

 

WHEREAS, FHB and each of the other Lenders from time to time made a party to the
Loan Agreement is referred to herein as a “Lender” and collectively the
“Lenders”; and

 

WHEREAS, Holdco is the parent company of the Borrower; and

 

WHEREAS, HAWAIIAN TELCOM, INC. and HAWAIIAN TELCOM SERVICES COMPANY, INC., are
affiliates of the Borrower; and

 

WHEREAS, HAWAIIAN TELCOM HOLDCO, INC., HAWAIIAN TELCOM, INC., and HAWAIIAN
TELCOM SERVICES COMPANY, INC., hereinafter individually and collectively called
the “Guarantor”, deem it to be to their own financial benefit that the Lenders
make the Loan to the Borrower; and

 

WHEREAS, the Guarantor has previously executed and delivered that certain
Guaranty dated October 28, 2010 in connection with the Revolving Line of Credit
Agreement dated October 28, 2010 which is being amended and restated in the
Amended and Restated Revolving Line of Credit Agreement; and

 

WHEREAS, the Lenders are willing to make the Loan to the Borrower, subject to
the condition, among others, that the Guarantor executes and delivers this
Amended and Restated Guaranty to the Agent; and

 

WHEREAS, the Borrower’s obligation to repay the Loan is evidenced by that
certain Revolving Note dated October 28, 2010, made by the Borrower, as maker,
in favor of FHB, as holder, as amended and restated by that certain Amended and
Restated Revolving Note dated October 3, 2011 (the “Note”), and secured and
governed by certain “Loan Documents”, as defined in the Loan Agreement; and

 

WHEREAS, the Guarantor has received, reviewed and approved the Loan Agreement
and all of the other Loan Documents;

 

NOW, THEREFORE, as an essential inducement to the Lenders to make the Loan to
the Borrower, and as a consideration for its so doing, the Guarantor hereby
agrees with the Agent and the Lenders, and with each holder of a Note evidencing
the Loan and each holder of any interest in the Note (each holder of the Note
and each holder of any interest therein being hereinafter collectively and
individually called the “Holder”), that the Guaranty dated October 28, 2010 is
hereby amended and restated in its entirety, as follows:

 

1

--------------------------------------------------------------------------------


 

1.             Definitions  As used herein, the following terms shall have the
following meanings:

 

(a)           “Indebtedness” shall mean (i) all sums due and payable under the
Note, principal, interest, fees and charges; and (ii) any and all other
indebtedness or liability of the Borrower, its successors and assigns, to the
Agent and/or the Lenders, under or arising out of the Loan or the Loan
Documents, including, as to (i) and (ii) above, any extension, renewal,
reduction, compromise, indulgence, variation or modification thereof.

 

(b)           “Obligations” shall mean each and every agreement, covenant and
condition to be observed or performed by the Borrower, its successors and
assigns, under the Loan Documents.

 

(c)           “Expenses” shall mean all costs and expenses, including, but not
limited to, attorneys’ fees, incurred in connection with the enforcement by the
Agent or the Holder of its rights against the Borrower under the Loan Documents
and against the Guarantor hereunder, following any default in the due and
punctual payment of the Indebtedness, or observance and performance of the
Obligations, by the Borrower.

 

2.             Indebtedness and Obligations Guaranteed. The Guarantor hereby
jointly and severally, absolutely, irrevocably and unconditionally guarantees
the payment of the Indebtedness and the observance and performance of the
Obligations. In connection therewith, the Guarantor will pay to the Agent, on
demand, all of the Expenses, and will indemnify and hold the Agent and the
Lenders harmless from and against any loss, cost, liability or expense which the
Agent or the Lenders may sustain or incur by reason of the failure of the
Borrower to pay all of the Indebtedness or to observe and perform all of the
Obligations.

 

3.             Unconditional and Absolute Payment Guaranty. This is an
unconditional and absolute guaranty of payment and not merely a guaranty of
collection, and if for any reason, any Indebtedness shall not be paid when and
as due and payable, or any Obligation shall not be observed or performed when
the same is required to be observed or performed, the Guarantor undertakes
promptly to pay all such Indebtedness, and to observe and perform, or to cause
the appropriate party to observe and perform, each of such Obligations,
regardless of any defense or setoff or counterclaim which the Borrower may have
or assert, and regardless of whether or not any Holder or anyone on behalf of
any Holder shall have instituted any suit, action or proceeding or exhausted its
remedies or taken any steps to enforce any rights against any of such parties or
any other person to collect all or part of any such amounts, or to compel any
such performance, either pursuant to the Loan Documents, or at law or in equity,
and regardless of any other condition or contingency.

 

4.             Waiver. The Guarantor hereby unconditionally waives any and all
statutory and common law suretyship defenses that now or hereafter may be
available to the Guarantor, including, without limitation (a) any requirement
that any Holder in the event of any default by the Borrower first make demand
upon, or seek to enforce remedies against, the Borrower or any other guarantor
or any security or collateral held by the Agent at any time, or to pursue any
other remedy in its power, before being entitled to payment from the Guarantor
of the amounts payable by the Guarantor hereunder, or before proceeding against
the Guarantor; (b) the defense of the statute of limitations in any action
hereunder or for the collection of any

 

2

--------------------------------------------------------------------------------


 

Indebtedness or the performance of any Obligation; (c) any defense that may
arise by reason of (i) the incapacity, lack of authority, death or disability of
the Borrower, the Guarantor or any other person or entity, (ii) the revocation
or repudiation of this Guaranty by the Guarantor, or the revocation or
repudiation of any of the Loan Documents by the Borrower or any other person or
entity, (iii) the failure of the Agent to file or enforce a claim against the
estate (either in administration, bankruptcy or any other proceeding) of the
Borrower or any other person or entity, (iv) the unenforceability in whole or in
part of the Loan Documents or any other document, instrument, or agreement
referred to therein, or any limitation on the liability of the Borrower
thereunder, or any limitation on the method or terms of payment thereunder,
which may now or hereafter be caused or imposed in any manner whatsoever,
(v) the election by the Agent or the Lenders, in any proceeding instituted under
the federal Bankruptcy Code, of the application of Section 1111(b)(2) of the
federal Bankruptcy Code, or (vi) any borrowing or grant of a security interest
under Section 364 of the federal Bankruptcy Code; (d) diligence, presentment,
demand for payment, protest, notice of discharge, notice of acceptance of this
Guaranty, and indulgences and notices of any other kind whatsoever; (e) any
defense based upon an election of remedies (including, if available, an election
to proceed by non-judicial foreclosure) by the Agent which destroys or otherwise
impairs any subrogation rights of the Guarantor or the right of the Guarantor to
proceed against the Borrower for reimbursement, or both; (f) any defense based
upon any taking, modification or release of any collateral or guaranties for the
Indebtedness of the Borrower to the Agent or the Lenders, or any failure to
perfect any security interest in, or the taking of any other action or the
failure to take any other action with respect to any collateral securing payment
of the Indebtedness or performance of the Obligations; (g) any rights or
defenses based upon an offset by the Guarantor against any obligation now or
hereafter owed to the Guarantor by the Borrower; or (h) any right of
appraisement with regard to the value of any collateral which the Agent may
apply as a credit to the obligations of the Borrower, through foreclosure or
otherwise, and agrees that the determination by an independent appraiser
appointed by the Agent of the value of such collateral shall be binding upon the
Guarantor for all purposes; it being the intention hereof that the Guarantor
shall remain fully liable, as principal, until the full payment of the
Indebtedness, full performance of all the Obligations, and termination of the
obligations of the Agent and the Lenders under the Loan Documents,
notwithstanding any act, omission or thing which might otherwise operate as a
legal or equitable discharge of the Guarantor.

 

5.             No Release of Guaranty. The obligations, covenants, agreements
and duties of the Guarantor under this Guaranty shall not be released, affected,
stayed or impaired, except upon the express written consent of the Agent, by
(a) any assignment, indorsement or transfer, in whole or in part, of the Note,
although made without notice to or the consent of the Guarantor; or (b) any
alteration, compromise, modification, acceleration, extension or change to or of
the time or manner of payment of any of the Indebtedness, or the performance or
observance of any of the Obligations; or (c) any increase or reduction in the
rate of interest or amount of principal payable on the Note, or any other
Indebtedness; or (d) the voluntary or involuntary liquidation, sale or other
disposition of all or substantially all of the assets of the Borrower or the
Guarantor; or (e) any receivership, insolvency, bankruptcy, reorganization,
dissolution or other similar proceedings, affecting the Borrower or the
Guarantor or any of their assets; or (f) any release of any property from the
lien and security interest created by any of the Loan Documents, the
subordination of any such lien or security interest, or the acceptance of
additional or substitute property as security under the Loan Documents; or
(g) the release or discharge of the Borrower from, or any waiver by the Agent or
the Lenders of, the observance or performance of any agreement, covenant, term
or condition contained in the Loan Documents, or any failure by the Agent or the
Lenders to insist upon the Borrower’s compliance with any such agreement,
covenant, term or condition; or (h) the foreclosure of any lien or security

 

3

--------------------------------------------------------------------------------


 

interest on any property securing repayment of the Indebtedness, or the
acceptance of a deed or assignment of any such property in lieu of foreclosure;
or (i) any action which the Holder may take or omit to take by virtue of the
Loan Documents or through any course of dealing with the Borrower; or (j) the
release of any existing guarantor or the addition of a new guarantor; or (k) any
change in the status or structure of the Borrower, including any change by
incorporation, merger or consolidation; (l) any change in the composition of the
Borrower, including, without limitation, any addition of, removal of,
replacement for or substitution of any officer or stockholder, or member or
manager, as the case may be, of the Borrower; or (m) the operation of law or any
other cause, whether similar or dissimilar to the foregoing.

 

6.             Waiver of Subrogation, Indemnification and Contribution.

 

(a)           The Guarantor hereby waives, releases and discharges any claim or
right the Guarantor may have to be subrogated to the rights of the Agent and the
Lenders following payment of the Indebtedness and performance of the
Obligations. This waiver, release and discharge (with regard to subrogation)
shall continue even after the Indebtedness has been paid in full, the
Obligations have been performed, and the obligations of the Agent and the
Lenders under the Loan Documents have terminated.

 

(b)           In addition, and notwithstanding the joint and several liability
of the Guarantor hereunder, each Guarantor further waives, releases and
discharges any right of indemnification or contribution such Guarantor may have
from any other Guarantor, or any third party, in the event that such Guarantor
makes any payment to the Agent or the Lenders hereunder. This waiver, release
and discharge (with regard to indemnification and contribution) shall continue
for one (1) year after the Indebtedness has been paid in full, the Obligations
have been performed, and the obligations of the Agent and the Lenders under the
Loan Documents have terminated.

 

7.             Subordination of Indebtedness. Any indebtedness of the Borrower
now or hereafter held by the Guarantor is hereby subordinated to the
Indebtedness of the Borrower; and, upon the request of the Agent, such
indebtedness of the Borrower to the Guarantor shall be collected, enforced and
received by the Guarantor as trustee for the Agent and shall be paid over to the
Agent on account of the Indebtedness of the Borrower to the Agent or the Lenders
without reducing or affecting in any manner the liability of the Guarantor under
the other provisions of this Guaranty.

 

8.             Claims in Bankruptcy. The Guarantor will file all claims against
the Borrower in any bankruptcy or other proceeding in which the filing of claims
is required or permitted by law upon any indebtedness of the Borrower to the
Guarantor or claim against the Borrower by the Guarantor, and the Guarantor
hereby assigns to the Agent all rights of the Guarantor thereunder. If the
Guarantor does not file any such claim, the Agent, as attorney-in-fact for the
Guarantor, is hereby authorized to do so in the name of the Guarantor or, in the
Agent’s discretion, to assign the claim and to cause proof of claim to be filed
in the name of the Agent’s nominee.  The Agent or its nominee shall have the
sole right to accept or reject any plan proposed in such proceeding and to take
any other action which a party filing a claim is entitled to take. In all such
cases, whether in administration, bankruptcy or otherwise, the person or persons
authorized to pay such claim shall pay to the Agent the full amount payable on
such claim up to the amounts due under this Guaranty, and, to the full extent
necessary for that purpose, the Guarantor hereby assigns to the Agent all of the
Guarantor’s rights to any such payments or distributions to which the Guarantor
would otherwise be entitled; provided, however, that the Guarantor’s obligations
hereunder shall not be satisfied except to the extent that the Agent receives
cash by reason of any such payment or distribution. If the Agent receives
anything hereunder other than cash, the same shall be held as collateral for the
payment of all amounts due under this Guaranty.

 

4

--------------------------------------------------------------------------------


 

9.             Financial Capacity.

 

(a)           The Guarantor hereby agrees, as a material inducement to the
Lenders to make the Loan to the Borrower, to furnish to the Agent, such
financial information as is required by the Loan Agreement. The Agent agrees to
keep confidential all of the financial information which it receives in
connection herewith, except that such information may be provided to any
assignee as provided in Section 16 hereof.

 

(b)           The Guarantor will promptly notify the Agent of any litigation to
which the Guarantor becomes a party and any development that results in or would
reasonably be expected to result in a Material Adverse Effect (as defined in the
Loan Agreement).

 

10.           Condition of Borrower. The Guarantor is fully aware of the
financial condition of the Borrower and is executing and delivering this
Guaranty based solely upon the Guarantor’s own independent investigation of all
matters pertinent hereto, and is not relying in any manner upon any
representation or statement of the Agent or the Lenders. The Guarantor
represents and warrants that the Guarantor is in a position to obtain and the
Guarantor hereby assumes full responsibility for obtaining, any additional
information concerning the Borrower’s financial condition and any other matter
pertinent hereto as the Guarantor may desire, and the Guarantor is not relying
upon or expecting the Agent or the Lenders to furnish to the Guarantor any
information now or hereafter in the Agents or the Lenders’ possession concerning
the same or any other matter. By executing this Guaranty, the Guarantor
knowingly acknowledges and accepts the full range of risks encompassed within a
contract of this type. The Guarantor shall have no right to require the Agent or
the Lenders to obtain or disclose any information with respect to the
Indebtedness or the Obligations, the financial condition or character of the
Borrower, the Borrower’s ability to pay the Indebtedness or perform the
Obligations, the existence of any collateral or security for any or all of the
Indebtedness or the Obligations, the existence or non-existence of any other
guaranties of all or any part of the Indebtedness or the Obligations, or any
action or non-action on the part of the Agent, the Lenders, the Borrower, or any
other person, or any other matter, fact or occurrence whatsoever.

 

11.           Representations and Warranties. The Guarantor makes the following
representations and warranties which shall be deemed to be continuing
representations and warranties until payment in full of the Indebtedness,
performance in full of the Obligations and termination of the Agent’s and the
Lenders’ obligations under the Loan Documents:

 

(a)           Tax Returns and Payments. All material tax returns and reports of
the Guarantor required by law to be filed have been duly filed, and all material
taxes, assessments, contributions, fees and other governmental charges (other
than those currently payable without penalty or interest and those currently
being contested in good faith) upon the Guarantor or upon the Guarantor’s
properties, assets or income which are due and payable have been paid.

 

(b)           Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of the Guarantor, threatened against or affecting the Guarantor
or any of the Guarantor’s properties or assets in any court at law or in equity,
or before or by any governmental department, commission, board, bureau, agency
or instrumentality, an adverse decision in would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect..

 

5

--------------------------------------------------------------------------------


 

(c)           Compliance with Other Instruments; None Burdensome. The Guarantor
is not in violation of or in default with respect to any provision of any
mortgage, indenture, contract, agreement or instrument applicable to the
Guarantor, or by which the Guarantor is bound, and the making and performance by
the Guarantor of this Agreement and the Security Agreement and the other Loan
Documents to which it is a party do not and will not violate any provision of
law or regulation, or any decree, order, writ or judgment, or any provision of
the Articles of Incorporation or Bylaws, or Articles of Organization or
Operating Agreement, of such Guarantor, or result in the breach of or constitute
a default under any indenture or other agreement or instrument to which it is a
party, except in each case to the extent such violation, breach or default would
not reasonably be expected to have a Material Adverse Effect or a material
adverse effect on the validity or enforceability of the Loan Documents or the
rights of the Agent and/or the Lenders thereunder.

 

(d)           Financial Statements. Any financial statements heretofore
delivered to the Agent or the Lenders by the Guarantor are true and correct in
all respects, have been prepared in accordance with generally accepted
accounting principles, and fairly represent the respective financial conditions
of the subjects thereof as of the respective dates thereof; no materially
adverse change has occurred in the financial conditions reflected therein since
the respective dates thereof; and no additional borrowings have been made by the
Guarantor since the date thereof.

 

12.           Bankruptcy. Until all Indebtedness has been paid to the Agent and
the Lenders, all Obligations have been performed, and the obligations of the
Agent and the Lenders under the Loan Documents have been terminated, the
Guarantor shall not, without the prior written consent of the Agent, commence or
join with any other person in commencing any bankruptcy, reorganization or
insolvency proceedings of or against the Borrower. The obligations of the
Guarantor under this Guaranty shall not be altered, limited or affected by any
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of the Borrower or by
any defense which the Borrower may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.
The Guarantor acknowledges and agrees that any interest on the Indebtedness
which accrues after the commencement of any such proceeding (or, if interest on
any portion of the Indebtedness ceases to accrue by operation of law by reason
of the commencement of said proceeding, such interest as would have accrued on
any such portion of the Indebtedness if said proceeding had not been commenced)
shall be included in the Indebtedness, since it is the intention of the parties
that the amount of the Indebtedness which is guaranteed by the Guarantor
pursuant to this Guaranty should be determined without regard to any rule of law
or order which may relieve the Borrower of any portion of such Indebtedness. The
Guarantor will permit any trustee in bankruptcy, receiver, debtor in possession,
assignee for the benefit of creditors or similar person to pay the Agent, or
allow the claim of the Agent in respect of, any such interest accruing after the
date on which such proceeding is commenced. In the event that all or any portion
of the Indebtedness is paid or all or any part of the Obligations are performed
by the Borrower, the obligations of the Guarantor hereunder shall continue and
remain in full force and effect in the event that all or any part of such
payment or performance is avoided or recovered directly or indirectly from the
Agent or the Lenders as a preference, fraudulent transfer or otherwise in such
proceeding.

 

6

--------------------------------------------------------------------------------


 

13.           Remedies Cumulative. The liability of the Guarantor, and all
rights, powers and remedies of the Agent and the Lenders hereunder and under any
other agreement now or at any time hereafter in force between the Agent, the
Lenders and the Guarantor relating to the Indebtedness or the Obligations, shall
be cumulative and not exclusive or alternative, and such rights, powers and
remedies shall be in addition to all other rights, powers and remedies given to
the Agent and the Lenders by law.

 

14.           Amendments; Continuing Liability. The terms of this Guaranty may
not be modified or amended except by a written agreement executed by the
Guarantor with the consent in writing of the Holder. The obligations of the
Guarantor under this Guaranty shall be continuing obligations and a separate
cause of action shall be deemed to arise in respect of each default hereunder.
The Guarantor will from time to time deliver, upon request of the Agent,
satisfactory acknowledgments of the Guarantor’s continued liability hereunder.

 

15.           Notices. Any notice or demand to be given or served hereunder
shall be in writing and personally delivered, or sent by registered or certified
mail addressed as follows:

 

 

To the Agent at:

P.O. Box 3200

 

 

Honolulu, Hawaii 96847

 

 

Corporate Banking Division

 

 

999 Bishop Street, 11th Floor

 

 

Honolulu, Hawaii 96813

 

 

Telecopier No.: (808) 525-6200

 

 

 

 

 

 

 

To the Guarantor at:

1177 Bishop Street

 

 

Honolulu, Hawaii 96813

 

 

Attention of Francis Mukai, Corporate Secretary

 

 

Telecopier No.: (808) 546-8989

 

Any such address may be changed from time to time by the addressee by serving
notice to the other party as above provided. Service of such notice or demand
shall be deemed complete on the date of actual delivery or at the expiration of
the second day after the date of mailing if mailed in Hawaii, whichever is
earlier.

 

The Guarantor hereby irrevocably authorizes the Agent to accept facsimile
(“FAX”) transmissions of such notices, requests, demands and documents, provided
such transmission is signed by Robert F. Reich, Eric K. Yeaman or any other
officer of the Guarantor that the Guarantor shall notify the Agent of in
writing. The Guarantor shall and does hereby hold the Agent harmless from, and
indemnify the Agent against, any loss, cost, expense, claim or demand which may
be incurred by or asserted against the Agent by virtue of the Agent acting upon
any such notices, requests, demands or documents transmitted in accordance with
the above provisions. Any such FAX transmission shall, at the Agent’s request,
be separately confirmed by telephone conference between the Agent and the
authorized officer described above, and shall be followed by transmission of the
actual “hard copy” of the notice, request, demand or document in question.

 

16.           Parties in Interest. All covenants, agreements, terms and
conditions contained in this Guaranty shall be binding on the Guarantor and the
Guarantor’s heirs, personal representatives, successors, successors in trust and
assigns, and shall bind, inure to the benefit of and be enforceable by the Agent
from time to time. This Guaranty is assignable by the Agent

 

7

--------------------------------------------------------------------------------


 

and the Lenders with respect to all or any portion of the Indebtedness or the
Obligations without notice to or consent of the Guarantor, and when so assigned,
the Guarantor shall be liable to the assignee as to any such portion, without in
any manner affecting the liability of the Guarantor with respect to any of the
Indebtedness or Obligations retained by the Agent or the Lenders.

 

17.           Governing Law; Choice of Forum; Service of Process. This Guaranty
shall be construed and interpreted in accordance with and shall be governed by
the laws of the State of Hawaii. The Agent may bring any action or proceeding to
enforce this Guaranty, or any action or proceeding arising out of this Guaranty,
in any court or courts of the State of Hawaii or the United States District
Court for the District of Hawaii. If the Agent commences such an action in a
court located in the State of Hawaii, or the United States District Court for
the District of Hawaii, the Guarantor hereby agrees that the Guarantor will
submit and does hereby irrevocably submit to the personal jurisdiction of such
courts; if served by mail will acknowledge receipt of a copy of the summons and
complaint within the statutory time limit and in the manner set forth on the
notice and summons; and will not attempt to have such action dismissed, abated,
or transferred on the ground of forum non conveniens or similar grounds;
provided, however, that nothing contained herein shall prohibit the Guarantor
from seeking, by appropriate motion, to remove an action brought in a Hawaii
state court to the United States District Court for the District of Hawaii. If
such action is so removed, however, the Guarantor shall not seek to transfer
such action to any other district nor shall the Guarantor seek to transfer to
any other district any action which the Agent originally commenced in the United
States District Court for the District of Hawaii. Any action or proceeding
brought by the Guarantor arising out of this Guaranty shall be brought solely in
a court of competent jurisdiction located in the State of Hawaii or in the
United States District Court for the District of Hawaii.

 

18.           Paragraph Headings. The headings of paragraphs herein are inserted
only for convenience and shall in no way define, describe or limit the scope or
intent of any provision of the Guaranty.

 

19.           Liability Joint and Several. The obligations of each Guarantor
hereunder shall be joint and several.

 

20.           Additional Guarantors. At the request of the Lenders, the
Guarantor shall cause (i) all currently-existing US Subsidiaries, as that term
is defined in the Loan Agreement, of Holdco or the Borrower (excluding the
Borrower’s captive insurance company), and (ii) each subsequently acquired,
subsequently incorporated or subsequently organized US Subsidiary of Holdco or
the Borrower to become a “Guarantor” under this Guaranty, jointly and severally
with the other Guarantors who have executed this Guaranty, and will cause each
such Subsidiary to execute a Guaranty (or a Supplement to this Guaranty) in
substantially the form of this Guaranty, when required by the Lenders.

 

21.           No Offsets. As of the date hereof, the Guarantor has no claims,
defenses or offsets against the Agent or the Lenders or against the Guarantor’s
obligations under any Loan Document to which it is a party, whether in
connection with the negotiations for or closing of the Revolving Commitment, of
this Amended and Restated Guaranty, or otherwise, and if any such claims,
defenses or offsets exist, they are hereby irrevocably waived and released.

 

8

--------------------------------------------------------------------------------


 

22.           Counterparts. This Guaranty may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument, and in making proof of this Guaranty, it
shall not be necessary to produce or account for more than one such counterpart.

 

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this instrument as of October 3,
2011.

 

 

HAWAIIAN TELCOM HOLDCO, INC.

 

 

 

 

 

By:

/s/ Robert Reich

 

Name: Robert Reich

 

Title: SVP & Chief Financial Officer

 

 

 

 

 

HAWAIIAN TELCOM, INC.

 

 

 

 

 

By:

/s/ Robert Reich

 

Name: Robert Reich

 

Title: SVP & Chief Financial Officer

 

 

 

 

 

HAWAIIAN TELCOM SERVICES COMPANY, INC.

 

 

 

 

 

By:

/s/ Robert Reich

 

Name: Robert Reich

 

Title: SVP & Chief Financial Officer

 

 

 

“Guarantor”

 

 

 

 

 

FIRST HAWAIIAN BANK

 

 

 

 

 

By:

/s / Jeffrey N. Higashi

 

Name: Jeffrey N. Higashi

 

Title: Senior Vice President

 

 

 

“Agent and Lender”

 

10

--------------------------------------------------------------------------------